DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on 2/9/2021 has been entered and made of record.  

Response to Amendment/Remarks
In the response filed Claims 1, 16, and 19 were amended.  Claims 1-20 were presented for examination.  

Applicants’ amendments/remarks regarding claim objections and rejections under 35 USC 112(b) to their respective pending claims have been fully considered, are persuasive, and accordingly, withdrawn.  Applicants’ amendments/arguments overcome the prior art of record; the rejections of the claims under AIA  35 U.S.C. 103; and are persuasive.  Accordingly, said rejections are withdrawn.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below. 

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describe a system to secure artificial intelligence software from unauthorized use.  Various examples have been found in the art describe aspects of the claimed invention.  Rodriguez et al. (US 2015/0072728 A1) Fig. 1, ¶ 82, Fig. 12, ¶ 298-300 discloses that the detected reference signal from the image is identified.  Rodriguez Fig. 12, ¶ 298-300 the detected reference signal from the image is identified from the digital watermarking encoded on the object whose image is captured.  Rodriguez, Fig. 12, ¶ 298-300 teaches that the reference markers are superimposed onto the live display of the smartphone.
Rodriguez does not, but in related art, Rodriguez et al. (US 2015/0055855 A1) ¶ 68, 73, and 157 describes the computation side of Rodriguez et al. (US 2015/0072728 A1) work including identifying reference markers on digital images using machine learning algorithms which have been appropriately trained using training data.
Rodriguez in view of Rodriguez does not, but in related art, Huber et al. (US 2018/0107887 A1) ¶ 37 teaches a convolution neural network for image data that is used to determine identification documents images.  Similarly, Smith et al. (US 2019/0042900 A1) ¶ 323, teaches automatic adjustment of weights in the convolutional neural network to optimize the performance of image recognition.
However, as applicant notes, the cited references do not teach “independent of the identifying” as amended in independent claims 1 and 16.   Claim 19 is narrower than claims 1 and 16 and is similarly allowable over the prior   
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  



/STEPHEN GUNDRY/
Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435